Citation Nr: 0400192	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected pulmonary tuberculosis moderately advanced, 
inactive.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the RO. 

The veteran failed to report to a personal hearing scheduled 
on September 24, 2003.  

(This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.)  



REMAND

The veteran essentially contends that a compensable rating 
for the service-connected pulmonary tuberculosis is 
warranted.  

In an April 2002 rating decision, the RO denied the veteran's 
claim for an increased rating and the veteran timely appealed 
that determination.  

In an August 2002 rating decision, the RO denied the 
veteran's claim of service connection for restrictive lung 
disease, claimed as secondary to the service-connected 
tuberculosis.  The veteran timely appealed that 
determination.  

In the September 2002 Statement of the Case, the RO noted 
that two previous VA examinations had been scheduled for the 
veteran, and that he failed to report to either examination.  

In response, the veteran indicated, in a September 2002 
statement, that he had notified the VA Clinic of his 
temporary address and did not realize that VA did not update 
all the VA Agencies of his temporary address.  As such, he 
was unaware that the examinations were scheduled.  

Thereafter, the veteran was afforded a VA examination in 
October 2002.  The examination was pursuant to his claim of 
service connection for restrictive lung disease.  

While the examiner commented extensively on the veteran's 
chronic obstructive pulmonary disease (COPD), the examiner 
did not comment on the current severity of the service-
connected pulmonary tuberculosis.  

Thereafter, the RO issued a rating decision in January 2003 
that granted service connection for chronic obstructive 
pulmonary disease and assigned a noncompensable rating.  

In light of the foregoing, the Board finds that the veteran 
should be afforded another VA examination to determine the 
current nature, extent and severity of the service-connected 
pulmonary tuberculosis.  

In this regard, the examiner should determine the severity of 
the service-connected disability based on the rating criteria 
under 38 C.F.R. § 4.97, including Diagnostic Codes 6701 
through 6724 (2003).  The examiner should be provided with a 
copy of the rating criteria.  

In light of the need for another examination, the RO should 
obtain any outstanding medical records showing treatment for 
tuberculosis and/or treatment of residuals therefrom.  

The Board notes that the statutes governing assistance to 
claimants were amended during the pendency of the veteran's 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminated the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA are completed before returning the case to 
the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected pulmonary tuberculosis 
and other lung disease, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of the service-
connected pulmonary tuberculosis and 
related lung disease.  In this regard, 
the examiner should specifically identify 
if any such residuals exist, and should 
specifically address whether the 
veteran's service-connected tuberculosis 
is inactive or active, with or without 
moderately advanced or advanced lesions, 
per the rating criteria of 38 C.F.R. 
§ 4.97, including Diagnostic Codes 6701 
through 6724 (2003).  All findings must 
be reported in detailed and all indicated 
testing must be accomplished.  The 
veteran's claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

3.  After undertaking any additional 
development deemed appropriate per the 
directives of the VCAA, the RO should 
again review the veteran's claim for 
increase.  If any benefit sought on 
appeal is not granted, then he and his 
representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




